UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
                                                                  ORDER
                    -against-
                                                             17 Cr. 251 (PGG-1)
 JOSHUA PEREZ,

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing scheduled for February 11, 2020 is

adjourned to May 8, 2020 at 4:00 p.m. in Courtroom 705 of the Thurgood Marshall Courthouse,

40 Foley Square, New York, New York.

Dated: New York, New York
       February 6, 2020
